Sawyer, J.
(dissenting). I respectfully dissent.
*452The majority agrees with plaintiff that the trial court erroneously ignored the requirements of Bloemsma v Auto Club Ins Ass’n (After Remand), 190 Mich App 686; 476 NW2d 487 (1991). I disagree. Bloemsma does, in fact, stand for the proposition that appellate attorney fees are awardable under MCL 500.3148(1); MSA 24.13148(1). However, I am not persuaded that Bloemsma is applicable to the case at bar. In Bloemsma, supra at 690-691, we concluded that appellate attorney fees fell within the provisions of § 3148(1), which authorizes the award of attorney fees where the insurer unreasonably refuses or delays payment of no-fault benefits.
However, in the case at bar, defendant had paid the no-fault benefits before taking the initial appeal and did not raise on appeal any issue related to its liability for those benefits. Rather, it argued only that the trial court erred in awarding plaintiff attorney fees in the trial court. In the absence of § 3148(1), no attorney fees of any kind could be assessed. State Farm Mutual Automobile Ins Co v Allen, 50 Mich App 71; 212 NW2d 821 (1973). Section 3148(1) is a statute in derogation of the common law and, therefore, must be strictly construed. City of Flint v Patel, 198 Mich App 153, 161; 497 NW2d 542 (1993).
Section 3148(1), by its terms, authorizes an award of attorney fees only in conjunction with representation concerning personal or property protection insurance benefits that are overdue. Once such benefits have been paid, they can no longer be overdue. Therefore, any further representation regarding other issues is outside the scope of the statutory authorization for an attorney fee award, whether at the trial level or on appeal.
*453That is precisely what has happened in the case at bar. Defendant paid the benefits following the adverse decision in the trial court. Furthermore, defendant did not challengé on appeal plaintiffs entitlement to those benefits. Thus, any money expended by plaintiff in the original appeal was not for the purpose of securing payment of those benefits or avoiding recoupment by defendant of benefits already paid. Therefore, the original appeal was not “an action for personal or property protection insurance benefits which are overdue” under § 3148(1). Rather, it was an action related to the payment of attorney fees. Accordingly, § 3148(1), and by extension, Bloemsma, is inapplicable.
For these reasons, I would conclude that the trial court did not err in denying plaintiff appellate attorney fees under the facts of this case and would affirm.